65 F.3d 177
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Paul Daniel SANTOS, Defendant-Appellant.
No. 94-30309.
United States Court of Appeals, Ninth Circuit.
Submitted April 24, 1995.*Decided Aug. 16, 1995.

Before:  CHOY, SNEED, and FERGUSON, Circuit Judges.


1
MEMORANDUM**


2
Following the denial of his motion to suppress evidence, Paul Daniel Santos entered a conditional guilty plea to one count of possession of a firearm by a felon, in violation of 18 U.S.C. Sec. 922(g)(1).  The defendant appeals the district court's denial of his motion to suppress.  The defendant contends the district court erred because the officer lacked reasonable suspicion for a stop and frisk under Terry v. Ohio, 392 U.S. 1 (1968).  We affirm.


3
The Supreme Court held in Terry that a police officer may stop and frisk a suspect when "the officer observes unusual conduct which leads him reasonably to conclude in light of his experience that criminal activity may be afoot and that persons with whom he is dealing may be armed and presently dangerous."  Terry, 392 U.S. at 30.  A series of acts, perhaps innocent if viewed separately, may warrant further investigation when taken together.  United States v. Sokolow, 490 U.S. 1, 9-10 (1988).


4
The officer's observation of a bulge underneath Santo's clothing, confirming a report that Santos was armed, and Santo's flight from the officer support the district court's finding that reasonable suspicion existed for a Terry stop and frisk.  United States v. Chamberlain, 644 F.2d 1262, 1265 (9th Cir.1980), cert. denied, 453 U.S. 914 (1981) (Terry stop justified when officer observed suspect look toward officer and run);  United States v. Hill, 545 F.2d 1191, 1193 (9th Cir.1976) (Terry frisk justified when suspicious bulge on suspect's body supports officer's belief that suspect is armed and dangerous).


5
AFFIRMED.



*
 This case is appropriate for submission on the briefs and without oral argument per Fed.R.App.P. 34(a) and 9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this Circuit except as provided by 9th Cir.R. 36-3